Citation Nr: 9906428	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  93-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with amputation of the lower extremities, claimed as 
secondary to erythema multiforme with possible lupus 
erythematosus.

2.  Entitlement to an increased (compensable) rating for 
erythema multiforme with possible lupus erythematosus.


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This case came to the Board of Veterans' Appeals (Board) from 
VA RO decisions which denied a claim for service connection 
for peripheral vascular disease with amputation of the lower 
extremities (claimed to be secondary to a service-connected 
skin condition, erythema multiforme with possible lupus 
erythematosus), and denied a claim for an increased 
(compensable) rating for the erythema multiforme with 
possible lupus erythematosus. 

In a November 1996 decision, the Board denied the veteran's 
claims.  He then appealed to the U.S. Court of Veterans 
Appeals (recently renamed the U.S. Court of Appeals for 
Veterans Claims) (Court).  In an October 1998 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
asked the Court to vacate and remand the November 1996 Board 
decision; by an October 1998 order, the Court granted the 
motion, and the case was subsequently returned to the Board.


REMAND

The October 1998 joint motion and Court order require further 
development of the evidence and readjudication of the claims.  
Thus the case is remanded to the RO for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding SSA 
disability benefits, as well as copies of 
all related SSA decisions.

2.  The RO should obtain copies of all VA 
medical records (which are not already on 
file) which pertain to peripheral 
vascular disease and to service-connected 
erythema multiforme with possible lupus 
erythematosus.  This includes records 
and/or statements from Dr. Douglas Farmer 
and all other relevant VA medical records 
dated before and since the now-vacated 
November 1996 Board decision.

If the dates and locations of the 
pertinent VA records are unclear, the RO 
should obtain identifying information 
from the veteran and his attorney, and 
they should also be given an opportunity 
to submit any additional non-VA medical 
evidence concerning the claims.

3.a.  After all the above development has 
been accomplished, and records associated 
with the claims folders, the veteran 
should undergo a VA examination to 
determine the severity of his service-
connected erythema multiforme with 
possible lupus erythematosus.  The claims 
folder must be made available to and 
reviewed by the doctor in conjunction 
with the examination.  All indicated 
studies should be performed and all 
findings necessary for rating the 
disability should be reported in detail.

b.  Thereafter, the veteran's claims 
folders should be referred to a VA 
specialist in peripheral vascular 
disease, and the doctor should be 
requested to review all records and 
provide a medical opinion, with full 
rationale, as to the etiology of the 
veteran's peripheral vascular disease 
with amputation of the lower extremities, 
including whether or not the peripheral 
vascular disease was caused or 
permanently worsened by the veteran's 
service-connected erythema multiforme 
with possible lupus erythematosus.

4.  After assuring compliance with all 
remand development, the RO should review 
the claims.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


